Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 30, 2017

The Court of Appeals hereby passes the following order:

A17D0256. IN THE INTEREST OF I. H. H., A CHILD (MOTHER).

      On January 14, 2017, the mother of I. H. H. filed an application for
discretionary appeal, seeking review of the juvenile court’s denial of her motion for
a new trial following the termination of her parental rights. That application has been
docketed as Case No. A17D0250 and currently is pending before this Court. On
January 18, 2017, the mother filed a second discretionary application seeking review
of the same juvenile court order, which was docketed as Case No. A17D0256. Given
the prior filing, Case No. A17D0256 is duplicative, and is hereby DISMISSED as
improvidently docketed. All future filings in this action should be made in Case No.
A17D0250.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/30/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.